DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0370398 newly cited).
In regard to independent claim 1 and 8, Lee et al. teach an all-solid-state battery comprising a cathode 100 comprising a cathode layer 110, an anode 200 comprising an anode layer 210, and a solid electrolyte layer SE disposed between the cathode layer and the anode layer (see figure 1, paragraph [0036-0039]), wherein the all-solid-state battery comprises a composite solid electrolyte 110 containing first sulfide-based solid electrolyte particles (first part 111) and second sulfide-based solid electrolyte particles (second parts 112 or matrix 113) having a smaller Young's modulus than the first sulfide-based solid electrolyte particles (first material is crystalline, second materials are amorphous - see paragraphs 0040-0049], annotated figure 2 below, the amorphous materials naturally having a smaller Young's modulus than the crystalline material of similar composition) and wherein the composite solid electrolyte is contained in at least one layer selected from the group consisting of the cathode layer, the 

    PNG
    media_image1.png
    455
    944
    media_image1.png
    Greyscale

While the prior art does not specifically disclose wherein an average particle diameter of the first sulfide-based solid electrolyte particles 111 is smaller than the second sulfide-based solid electrolyte particles 112 or 113, a person of ordinary skill in the art would have appreciated that based on the schematic diagrams of the prior art composite material in addition to the different amounts of starting materials and processing conditions which the prior art describes as leading to smaller crystal sizes (paragraphs [0056-0063]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention filed to have a composite including smaller crystalline particles 111 than amorphous particles 112 or 113, depending on the processing conditions and the desired structure of the composite layer.  Further, the Examiner notes that the matrix of amorphous sulfide 113 may be considered a single particle which is larger than the embedded individual crystalline particles 111.
In any event, changes to size and shape of the prior art particles are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).

In regard to claim 4, the material properties of those materials disclosed by the prior art (crystalline lithium metal sulfides and amorphous lithium sulfides) are similar to the claimed materials and those materials disclosed in the instant specification and therefore taken to have properties which overlap the claimed ranges absent evidence to the contrary (MPEP 2112.01).
In regard to claims 5 and 6, while no particular sizes are described, the prior art shows the various size and shape particles can be formed (see figure 2, which appear to overlap the claimed range for aspect ratio) and changes to size and shape of the prior art solid electrolyte sulfide particles are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).
In regard to claim 7, the first sulfide-based solid electrolyte particles 111 are disposed in an outer peripheral region of the second sulfide-based solid electrolyte particles 112, 113 (see figure 2, first particles 111 are intentionally more concentrated on outer left periphery region adjacent electrode 110a, paragraphs [0040-0042). 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Pub 2010/0112456 newly cited).
In regard to independent claim 1 and 8, Kimura et al. teach an all-solid-state battery comprising a cathode 100 comprising a cathode layer 100, an anode 200 comprising an anode layer 200, and a solid electrolyte layer 30 disposed between the cathode layer and the anode layer (see figure 1, paragraph [0061]), wherein the all-solid-state battery comprises a composite solid electrolyte 100 containing first 

    PNG
    media_image2.png
    405
    828
    media_image2.png
    Greyscale


While the prior art does not specifically disclose wherein an average particle diameter of the first sulfide-based solid electrolyte particles (glass ceramic 32, and crystallite grains not shown) is smaller than the second sulfide-based solid electrolyte particles 31, a person of ordinary skill in the art would have appreciated that based on the schematic diagrams of the prior art composite material in addition to the different amounts of starting materials and processing conditions which the prior art 
In any event, changes to size and shape of the prior art particles are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).
In regard to claims 2 and 3, the prior art teaches varying the mixing ratios of the starting components and different processing conditions to arrive at different levels of precipitated superionic crystals (paragraphs [0106]) or different structures requiring different amounts of glass ceramic particles 32 (see figures 5, 8, 10, 14 etc. and corresponding descriptions) which may result in the claimed amount of the first glass ceramic or crystalline material being formed which is taken to overlap the claimed range or be close enough in a manner which provides a prima facie case of obviousness (see MPEP 2144.05) depending on the desired properties of the layers.
In regard to claim 4, the material properties of those materials disclosed by the prior art (crystalline lithium sulfides and amorphous lithium sulfides) are similar to the claimed materials and those materials disclosed in the instant specification and therefore taken to have properties which overlap the claimed ranges absent evidence to the contrary (MPEP 2112.01).
In regard to claims 5 and 6, while no particular sizes are described, the prior art shows the various size and shape particles can be formed (see figures references above in different embodiments, which appear to overlap the claimed range for aspect ratio) and changes to size and shape of the prior art solid electrolyte sulfide particles are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon et al. (US Pub 2019/0198916) teaches a similar all solid battery with similar solid electrolyte particles (see paragraphs [0010-0018]) which may be relied upon in future actions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723